DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gao (US 20130076902).
Regarding claim 1, Gao (US 20130076902) discloses a power supply apparatus comprising: 
a power supply portion (10; fig. 1; sec 0030, 0031) connected to a power receiving portion (mating plug/receptacle 102 on the vehicle 100; sec 0030; figs. 1&2) of an electrical apparatus (vehicle 100; sec 0030) and configured to supply electric power to the power receiving portion (mating plug/receptacle 102 on the vehicle 100; sec 0030; fig. 2); 
10; fig. 1; sec 0030, 0031) is provided, the arm 12 further including at least one of a linear motion joint portion (36, sec 33), and a rotational joint portion (30, 32, 34; sec 0033) ; and 
a controller 70 (sec 0036, 0037), wherein the controller controls at least one of the linear motion joint portion and the rotational joint portion to move the arm 12 such that the power supply portion 10 is connected to the power receiving portion 102 (sec 35, 36).  
Regarding claim 2, Gao (US 20130076902) discloses the power supply apparatus according to claim 1, further comprising a camera 94 provided at the arm 12 (sec 0041), wherein the controller 70 controls at least one of the linear motion joint portion (36, sec 33) and the rotational joint portion (30, 32, 34; sec 0033) based on an image of the camera to move the arm 12 such that the power supply portion 10 is connected to the power receiving portion (sec 0041).  
Regarding claim 4, Gao (US 20130076902) discloses the power supply apparatus according to claim 1, further comprising a fixing portion (158; fig. 6; sec 0049) provided at the arm 16 and configured to fix the arm to the electrical apparatus (vehicle 100; sec 0049).
Regarding claim 6, Gao (US 20130076902) discloses the power supply apparatus according to claim 1, further comprising an error absorbing portion (compliant mounting adapter 280; figs. 12A-13A; sec 0057, 0058; enables displacement of the power supply portion 10 in accordance with a reaction force generated when inserting the power supply portion into the power receiving portion)  configured to displace the power supply portion in accordance with reaction force generated when inserting the power supply portion into the power receiving portion.  


Allowable Subject Matter
Claims 3, 5, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. (Currently Amended) The power supply apparatus according to claim 1, further comprising a caster provided at a lower portion of the arm such that the arm is movable.
5. (Currently Amended) The power supply apparatus according to claim 1, further comprising a storage unit configured to store a position of the power receiving portion, the position being taught by a mobile terminal or manually, wherein the controller moves the arm based on the position of the power receiving portion stored in the storage unit such that the power supply portion is connected to the power receiving portion.  
7. (Currently Amended) The power supply apparatus according to claim 1, wherein the arm includes: a base portion fixed to a ground surface and extending in a vertical direction; a first arm portion coupled to the base portion by the linear motion joint portion and extending in a direction intersecting with the base portion; and a second arm portion coupled to the first arm portion by the rotational joint portion and configured to rotate about a rotation axis, the rotation axis being provided in a linear movement direction of the first arm portion and extending in a direction intersecting with the first arm portion.   

Conclusion
The prior art (US-20120286730) made of record and not relied upon is considered pertinent to applicant's disclosure.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 272 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE M MANCHO/Primary Examiner, Art Unit 3664